Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7 and 16-20 are rejected under 35 USC 103(a) as being unpatentable over Lin et al. US 2014/0346665 in view of Ho et al. US 2014/0332983; or alternatively Lin in view of Ho, both of record, and further in view of Tu et al. US 2013/0127052.
As to claim 1 and 16, Lin teaches (esp. c.f. fig.8) a method and structure comprising: 
receiving a substrate (layers 10 through 20) comprising a die pad 26 disposed over the substrate and a passivation layer 24 disposed over the substrate and “surrounding” (please N.B., such a descriptor is vague and open-ended structural cooperative relationship. “Interfaced” and “surrounding” does not describe any particular contact, coverage, overlap, etc. The term will be interpreted as signifying a dose proximity with; in the instant case, “surrounding” is not clearly defined with regards to the opposing sidewalls or vs. overlying, and it is considered that isolation layer 24 is "interfaced with" the pads 26, the passivation 24, and dielectric 32 insofar as the respective structures are in close proximity to each other) the substrate, passivation, and dielectric; 
forming an RDL layer comprising a dielectric layer 32 disposed over the passivation 24 and an interconnect structure 30 disposed within the dielectric layer 32 and electrically connecting with the die pad 26; 
disposing a conductive bump 40 disposed over and electrically connected with the interconnect structure 30 (through layer 34); 
a molding layer (the segmented portion of layer 38 vertically extended along the substrate, passivation, and dielectric) over the RDL and surrounding (Please N.B., no specific structural cooperative relationship of geometry is claimed by the generic term “surround,” i.e. with regards to opposing sidewalls, lateral encirclement, or completely covering/overlying; as such, a generic circumferential contact suffices) the conductive bump OR alternatively, consider the molding layer as the the isolation layer to surround the substrate, the passivation, and the RDL (esp. c.f. fig. lb and paragraph 0016 of Tu, as applied to Lin in view of Ho, the respective isolation surrounds the substrate, passivation, and RDL) and forming a plurality of recesses over sidewall of RDL (applying fig.2B of Ho to Lin, the sidewall of the passivation will also have recesses). Alternatively as to claims 19-20, please N.B., in fig. 11 of Lin, there are clearly a plurality of recesses (through which the RDL extends through) in the dielectric layer 32 disposed over the sidewalls, which is considered part of "an interface" between the isolation 32 and substrate (layers 10-20) because no specific or clear "interface" structure (for instance, one that directly contacts both the substrate and isolation) is defined or claimed. As such, "an interface" is any generic structure formed between the respective structures. Further, please N.B., in fig.l1 of Lin, there are recesses through which layer 34 is formed, which are between the isolation layer 38 and dielectric 32 (i.e. their interface) that are recessed towards the dielectric layer 32. Still further, please N.B, in figs. 1 and 10 of Lee, the isolation 116 surrounds the substrate 110 and dielectric 114. It would be obvious to modify the device of Lin and Tu by surrounding the substrate and dielectric with the isolation, as taught by Lee, for the benefit of controlling external points of electrical connectivity to the device;
disposing an isolation structure (comprised of element 600 and the remainder of the portion of layer 38) that “surround” (i.e. completely overlies) the substrate and RDL 30.
While Lin does not expressly teach cutting along a sidewall of the semiconductor structure to form a plurality of recesses over a portion of the sidewall of the semiconductor structure is performed prior to disposing the isolation layer, please N.B., that such a concept is well-known, e.g. c.f. fig.2A-2B of Ho, which teaches cutting along a sidewall to form a plurality of recesses over a portion thereof prior to forming at least one of the insulation layers (any suffices without Applicant specifically indicating the materials or structural cooperative relationship of the recited “isolation layer”). 
It would be obvious to modify Lin by recessing a portion of the sidewall as taught by fig.2a-2b of Ho for the benefit of reducing a thickness profile of the overall stacked device. 
While it is the position of the Office that Lin and Ho teach all the claimed limitations; alternatively, for the sake of argument, assuming Lin and Ho do not teach the isolation surrounding the substrate and RDL; please N.B., Tu also teaches the concept of isolation interfaced with the substrate and surrounding RDL features (esp. c.f. fig. lb and paragraph 0016, which teaches the RDL 46 is completely covered by passivation 54).
It would be obvious to modify Lin and Ho with the teaching of Tu in isolating the RDL and substrate for the benefit of passivating the redistribution and controlling points of electrical contact with external devices. Please N.B., no specific structural cooperative relationship of geometry is claimed by the generic term “surround” (i.e. with regards to opposing sidewalls, lateral encirclement, or completely covering/overlying).
As to claim 17, the cited prior art teaches the method of claim 16, wherein (see Lin fig. 11) the isolation layer (layer 38) is “vertically extended” (extended does not imply a coverage or overlap per se; rather, it may mean that in a direction along the same vertical direction as the respective layer there is a feature that is formed) along the substrate, passivation, and dielectric, and surrounds (Please N.B., no specific structural cooperative relationship of geometry is claimed by the generic term “surround,” i.e. with regards to opposing sidewalls, lateral encirclement, or completely covering/overlying; as such, a generic circumferential contact suffices) with the dielectric layer (layer 32).
As to claim 18, the cited prior art also teaches second recesses formed over sidewall of molding layer (see claim 16 rejection, the plurality of recesses can be considered into two groups: one as the “first” and one as the “second”). 
As to claim 19, the cited prior art teaches forming the recesses over at least a sidewall of the substrate, wherein the isolation layer is directly contacted with the sidewall of the substrate at the plurality of second recesses (N.B., as Ho is applied to Lin, the isolation layer directly contacts at least the peripheral points of the sidewall at the plurality of recesses along said sidewall). 
As to claim 20, please N.B., polymer, nitride, and oxide are routine materials for use in isolation layers in the semiconductor art and would be obvious to implement. 

Claims 8-15 are rejected under 35 USC 103(a) as being unpatentable over Lin et al. US 2014/0346665 in view of Ho et al. US 2014/0332983; or alternatively Lin in view of Ho, both of record, and further in view of Tu et al. US 2013/0127052, and further in view of US 9099619 Koizumi et al
As to claim 8, Lin teaches (esp. c.f. fig.8) a method comprising: 
receiving a substrate (layers 10 through 20) comprising a die pad 26 disposed over the substrate and a passivation layer 24 disposed over the substrate and “surrounding” (please N.B., such a descriptor is vague and open-ended structural cooperative relationship. “Interfaced” and “surrounding” does not describe any particular contact, coverage, overlap, etc. The term will be interpreted as signifying a dose proximity with; in the instant case, “surrounding” is not clearly defined with regards to the opposing sidewalls or vs. overlying, and it is considered that isolation layer 24 is "interfaced with" the pads 26, the passivation 24, and dielectric 32 insofar as the respective structures are in close proximity to each other) the substrate, passivation, and dielectric; 
forming an RDL layer comprising a dielectric layer 32 disposed over the passivation 24 and an interconnect structure 30 disposed within the dielectric layer 32 and electrically connecting with the die pad 26; 
disposing a conductive bump 40 disposed over and electrically connected with the interconnect structure 30 (through layer 34); and 
disposing an isolation structure (comprised of element 600 and layer 38) that “surround” (i.e. completely overlies) the substrate and RDL 30.
While Lin does not expressly teach cutting along a sidewall of the semiconductor structure to form a plurality of recesses over a portion of the sidewall of the semiconductor structure is performed prior to disposing the isolation layer, please N.B., that such a concept is well-known, e.g. c.f. fig.2A-2B of Ho, which teaches cutting along a sidewall to form a plurality of recesses over a portion thereof prior to forming at least one of the insulation layers (any suffices without Applicant specifically indicating the materials or structural cooperative relationship of the recited “isolation layer”). 
It would be obvious to modify Lin by recessing a portion of the sidewall as taught by fig.2a-2b of Ho for the benefit of reducing a thickness profile of the overall stacked device. 
While it is the position of the Office that Lin and Ho teach all the claimed limitations; alternatively, for the sake of argument, assuming Lin and Ho do not teach the isolation surrounding the substrate and RDL; please N.B., Tu also teaches the concept of isolation interfaced with the substrate and surrounding RDL features (esp. c.f. fig. lb and paragraph 0016, which teaches the RDL 46 is completely covered by passivation 54).
It would be obvious to modify Lin and Ho with the teaching of Tu in isolating the RDL and substrate for the benefit of passivating the redistribution and controlling points of electrical contact with external devices. Please N.B., no specific structural cooperative relationship of geometry is claimed by the generic term “surround” (i.e. with regards to opposing sidewalls, lateral encirclement, or completely covering/overlying).
The cited references don’t expressly teach dividing the wafer into one singulated device. However, please N.B., dividing a wafer by singulation cutting so to configure the device to be one section is routine in the semiconductor art, e.g. c.f. col.11 lines 53-60 of US 9099619 Koizumi et al. It would be obvious to modify the structure of the prior art by dividing into at least one singulated device as is routine in the art as demonstrated by Koizumi for the benefit of configuring the device into one or more active sections as taught by Koizumi col.11 lines 53-60. 
As to claim 9, please N.B., spraying is a routine coating procedure and obvious to incorporate. 
As to claim 10, please N.B., the thickness of an isolation layer is obvious to modulate for optimizing a device characteristic.
As to claim 11, the cited prior art teaches the method of claim 8, wherein (see Lin fig. 11) the isolation layer (layer 38) is “vertically extended” (extended does not imply a coverage or overlap per se; rather, it may mean that in a direction along the same vertical direction as the respective layer there is a feature that is formed) along the substrate, passivation, and dielectric, and surrounds (Please N.B., no specific structural cooperative relationship of geometry is claimed by the generic term “surround,” i.e. with regards to opposing sidewalls, lateral encirclement, or completely covering/overlying; as such, a generic circumferential contact suffices) with the dielectric layer (layer 32).
As to claim 12, the cited prior art also teaches claim 8 wherein forming an RDL layer comprising a dielectric layer 32 disposed over the passivation 24 and an interconnect structure 30 disposed within the dielectric layer 32 and electrically connecting with the die pad 26. 
As to claim 13, the cited prior art also teaches claim 12 wherein (see fig. 11 of Lin) the isolation layer 38 “extends” from a level of a top surface of the RDL to a level of a bottom surface of the substrate (see fig.11, it extends from the substrate over the passivation to the dielectric as the extended surface of the substrate 10-20 is coupled with the extended surface of the passivation 24, and the extended surface of the passivation 24 is coupled with the extended surface of the dielectric 32).
As to claim 14 the cited prior art teaches forming the recesses over at least a sidewall of the substrate, wherein the isolation layer is directly contacted with the sidewall of the substrate extending from direction of substrate to dielectric (N.B., as Ho is applied to Lin, the isolation layer directly contacts at least the peripheral points of the sidewall at the plurality of recesses along said sidewall). 
As to claim 15, the cited prior art teaches claim 14, wherein  the sidewall of the structure includes sidewall of substrate and dielectric of RDL (see Lin fig. 11, the isolation layer 38 completely covers the lateral confines of layer 30 and the interconnect structure 30). Please N.B., no specific structural cooperative relationship of geometry is claimed by the generic term “surround” (i.e. with regards to opposing sidewalls, lateral encirclement, or completely covering/overlying).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571 )-272 - 3013. The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see fattp://portal.uspto,gov/exterrsal/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BO FAN/Primary Examiner, Art Unit 3646